Title: From George Washington to Robert Dinwiddie, 19 December 1756
From: Washington, George
To: Dinwiddie, Robert



To the Honorable Robt Dinwiddie Esqr. Govr of Virginia.Honble Sir,
Fort Loudon 19th Dec. 1756.

Your letter of the 10th came to hand the 15th. In consequence whereof I dispatched orders immediately to all the Garrisons on the Branch to evacuate their Forts, and repair to Pearsalls, where they wou’d meet the Flour &c. from this place; & to escort it to Fort Cumberland. I expect the provisions purchased for the support of these Forts, and now laying in bulk, will be wasted and destroyed, notwithstanding I have given directions to the Assistant Commissary on the Branch, and to Waggeners

Company to use their utmost diligence in collecting the whole and securing it where his company is posted. An Escort, with all the flour we have been able to procure (which amounts to an insufficient quantity for want of water) sets out from this on Tuesday next. I expect to depart sooner myself after leaving directions with Capt. Mercer, [(]whom I have appointed to command here) and shall repair as expeditiously as possible to Fort Cumberland.
I am a little at loss to understand the meaning of your Honors Orders and the opinion of the council, when I am directed to evacuate all the Stockade Forts, and at the same time to march only one hundred men to Fort Cumberland, and to continue the like number here to garrison Fort-Loudon. If the Stockade-Forts are all abandoned, there will be more men than are required for these two purposes; and the communication between them, of near 80 miles, will be left without a Settler, unguarded and exposed: But I mean nothing more by asking this question, than to know your Honors intentions, which I wou’d willingly pay strict obedience to. Mr Walker has been here, settled his accompts, and gone home again; fully resolved no longer to continue Commissary. I acquainted him with the contents of your Honors letters of november; and he has wrote you (he tells me) his reasons for resigning. What Indian Goods were left by Colo. Innis, I know not; no return was ever given to me, nor to the commanding officer, when he went away, if I am rightly informed.
I shall when I arrive at Fort Cumberland get a return of them, and transmit to your Honor: A Return of the Stores at this place is enclosed: I shou’d have sent it before, but waited to add those at Fort Cumberland, of which there are none yet come down.
If Capt. McNeill goes to the cherokee nation, it wou’d be well for him to conduct the Cuttawba’s home. But when I recommended an Officers going with them, it was with a view of engaging a Body of their men to come to our assistance in the Spring, and to march in with their Warriors; not chusing to trust altogether to their unmeaning promises and capricious Humours: But your Honor will be pleased to direct as you see proper in this affair. I have advanced very little money hitherto to the Masters of Servants, because I waited your directions on this head. I received 41 last night from Capt. McNeill, who desires

leave to continue recruiting: I do not consent to it, until I know whether it is agreeable to your Honor; and whether I may send out as many other Officers as can be spared for the same Service. If this is approved of, I shou’d be glad that your Honor wou’d send me General Instructions, that I may know how to give mine, and to act consistently with the Rules for Recruiting Servants for His Majestys Regiments. I shou’d have been exceedingly glad if your Honor and the Council had directed in what manner Fort Cumberland is to be strengthened; i.e. whether it is to be made cannon-proof or not; and that you wou’d fix the sum beyond which we shall not go; for I must look to you for the expence, knowing that the Country have already rejected some articles of this. Immediately upon receiving your Honors letter to McCarty, I enclosed it to Colonel Fairfax (as directed) and desired him to do what is needful in regard to the commission; as it was not in my power to deal with him as he deserves: First, because he has left this Service, and next, because if he was still in it, we have no martial Law to punish him; the Mutiny and Desertion act having expired in October last. The same with respect to the Soldiers; but their penitent Behaviour induced me to pass by their faults. I have read over that paragraph in Lord Loudons letter (which your Honor was pleased to send me) over & over again; but am unable to comprehend the meaning of it. What scheme it is I was carrying into execution without waiting advice, I am at a loss to know; unless it was building the chain of Forts along our Frontiers; which I not only undertook conformably to an act of Assembly, and by your own orders, but, with respect to the places, in pursuance of a Council of War. If, under these circumstances my “Conduct is responsible for the Fate of Fort Cumberland”; it must be confessed, that I stand upon a tottering foundation indeed! I can not charge my memory with either proposing or intending to draw the Forts nearer to Winchester. The Garrison of Fort Cumberland, it is true, I did wish to have removed to Cocks’s; which is nearer to Winchester by 25 miles, but not further from the Enemy, than where it now is, if a road from thence to the Little meadows, which is about 20 miles distant, and the same from that place (i.e. Fort-Cumberland) and more in the warriors-path, was opened. However, I see with much regret, that His Excellency Lord Loudon seems to have prejudged my proceedings without being thoroughly informed

what were the springs and motives that have actuated my conduct. How far I have mistaken the means to recommend my Services, I know not; but I am certain of this, that no man ever intended better, nor studied the Interest of his Country with more affectionate zeal than I have done: And nothing gives me greater uneasiness and concern, than that His Lordship shou’d have imbibed prejudices so unfavourable to my character, as to excite his belief I was capable of doing any thing “That will have a bad effect as to the Dominion, and no good appearance at Home.”
As I had your Honors permission to be down when His Lordship shall favour us with a visit, I desired Colo. Carlyle to inform me when he shou’d pass thro’ Alexandria; and will set out accordingly: I hope nothing has intervened to alter this indulgence. It is a favour I shou’d not have thought of asking, had I believed the Service wou’d suffer in my absence but I am convinced it will not and I can not help saying, I believe we are the only Troops upon the Continent, that are kept Summer & Winter to the severest duty, with the least respite or indulgence.
Captn Pearis came to Town the other day with 6 Cherokees and two Squaws: He brought no Orders from your Honor, and applies to me for direction of his Services. I have desired him to carry the Indians to Fort Cumberland, as we can make nothing of them without an Interpreter; and there wait the return of your Honors Instructions. Lt Baker has leave of absence upon very urgent Business, relative to an Estate left him: He applied to your Honor and having received no answer; I made free to grant this indulgence in so material a point. Lt Lowry has applied for permission to quit the Service; I referred him to your Honor: and he now waits your answer, in a state of much anxiety and sickness. His resignation I apprehend will occasion no void or any loss to the Service. I have therefore allowed him to go down, in order to support his spirits, and comply with your Honors pleasure, whatever that be. While Lt Baker is absent, I wou’d offer it to your Honor as expedient, he shou’d make interest among the Tusks and Nottoways His intimacy with these nations may be of service in engaging some assistance from them; and I think him very capable of the undertaking. He might also recruit, if your Honor approves of the proposal I have already offered. The delay of the Soldiers clothes occasions unaccountable murmurs & complaints; and I am very

much afraid we shall have few men left, if they arrive not in a week or two: Your Honor wou’d be astonished to see the naked condition of the poor wretches! and how they possibly can subsist, much less work in such severe weather. Had we but Blankets to give them, or any thing to defend them from the cold, they might perhaps be easy.
I have formerly hinted to your Honor our necessity for a speedy supply of cash: and have advised with the Speaker likewise. That he might not be unprepared, I purpose to send down by the 10th of next month or sooner, if I cou’d be served. The men are quite impatient; and the want of small Bills is very prejudicial to their peace. I shou’d be glad your Honor wou’d advise, per return of Jenkins, how soon I may send down. I can not supply your Honor with a Return of our Strength as yet; because our scattered disposition hinders a regular discharge of the Adjutants Duty. I am &c.

G:W.

